Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 1 of 15 PageID #: 824




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



  VAXCEL INTERNATIONAL CO., LTD.,
                                                     C.A. No. 20-224-LPS
                            Plaintiff,
    V.

  HEATHCO LLC,

                            Defendant.



                        SCHEDULING ORDER

         This 16th day of June, 2020, the Court having conducted a Case Management

 Conference/Rule 16 scheduling and planning conference pursuant to Local Rule 16.2(a) and

 Judge Stark's Revised Procedures for Managing Patent Cases (which is posted at

 http://ww\v.ded.uscourts.2:ov; see Chambers, Judge Leonard P. Stark, Patent Cases) on May__

 2020, and the parties having determined after discussion that the matter cannot be resolved at this

 juncture by settlement, voluntary mediation, or binding arbitration;

         IT IS HEREBY ORDERED that:

         1.     Rule 26(a)(I) Initial Disclosures and E-Discovery Default Standard. Unless

 otherwise agreed to by the parties, the parties shall make their initial disclosures pursuant to

 Federal Rule of Civil Procedure 26(a)(l) within twenty-one (21) days of the date of this Order. If

 they have not already done so, the parties are to review the Court's Default Standard for

 Discovery, Including Discovery of Electronically Stored Information ("ESI") (which is posted at

 http://w\vw.ded.uscourts.gov: see Other Resources, Default Standards for Discovery, and is

 incorporated herein by reference).
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 2 of 15 PageID #: 825




         2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

 parties, and to amend or supplement the pleadings, shall be filed on or before September 29,

 2020.

         3.     Application to Court for Protective Order. Should counsel find it will be

 necessary to apply to the Court for a protective order specifying terms and conditions for the

 disclosure of confidential information, counsel should confer and attempt to reach an agreement

 on a proposed form of order and submit it to the Court within thirty (30) days from the date of

 this Order. Should counsel be unable to reach an agreement on a proposed form of order,

 counsel must follow the provisions of Paragraph 8(g) below.

         Any proposed protective order must include the following paragraph:

                Other Proceedings. By entering this order and limiting the
                disclosure of information in this case, the Court does not intend to
                preclude another court from finding that information may be
                relevant and subject to disclosure in another case. Any person or
                party subject to this order who becomes subject to a motion to
                disclose another party's information designated "confidential"
                pursuant to this order shall promptly notify that party of the motion
                so that the party may have an opportunity to appear and be heard
                on whether that information should be disclosed.

         4.     Papers Filed Under Seal. In accordance with section G of the Administrative

 Procedures Governing Filing and Service by Electronic Means, a redacted version of any sealed

 document shall be filed electronically within seven (7) days of the filing of the sealed document.

 Should any party intend to request to seal or redact all or any portion of a transcript of a court

 proceeding (including a teleconference), such party should expressly note that intent at the start

 of the court proceeding. Should the party subsequently choose to make a request for sealing or

 redaction, it must, promptly after the completion of the transcript, file with the Court a motion

 for sealing/redaction, and include as attachments (1) a copy of the complete transcript


                                                   2
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 3 of 15 PageID #: 826




 highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

 (2) a copy of the proposed redacted/sealed transcript. With their request, the party seeking

 redactions must demonstrate why there is good cause for the redactions and why disclosure of

 the redacted material would work a clearly defined and serious injury to the party seeking

 redaction.

        5.      Courtesy Copies. Other than with respect to "discovery matters," which are

 governed by paragraph 8(g), and the final pretrial order, which is governed by paragraph 20, the

 parties shall provide to the Court two (2) courtesy copies of all briefs and one (1) courtesy copy

 of any other document filed in support of any briefs (i.e., appendices, exhibits, declarations,

 affidavits etc.). This provision also applies to papers filed under seal.

        6.      ADR Process. This matter is referred to a magistrate judge to explore the

 possibility of alternative dispute resolution.

        7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                a.      By August 7, 2020, Plaintiff shall identify the accused product(s),

         including accused methods and systems, and its damages model, as well as the asserted

        patent(s) that the accused product(s) allegedly infringe(s). Plaintiff shall also produce the

        file history for each asserted patent.

                b.      By September 25, 2020, Defendant shall produce core technical

        documents related to the accused product(s), sufficient to show how the accused

        product(s) work(s), including but not limited to non-publicly available operation manuals,

        product literature, schematics, and specifications. Defendant shall also produce sales

        figures for the accused product(s).




                                                   3
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 4 of 15 PageID #: 827




                c.      By October 21, 2020, Plaintiff shall produce an initial claim chart relating

        each known accused product to the asserted claims each such product allegedly infringes.

                d.      By December 11, 2020, Defendant shall produce its initial invalidity

        contentions for each asserted claim, as well as the known related invalidating references.

                e.      By 45 days after the claim construction ruling, Plaintiff shall provide

        final infringement contentions.

                f.      By 75 days after the claim construction ruling, Defendant shall provide

        final invalidity contentions.

        8.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery

 set forth in Local Rule 26.1 shall be strictly observed.

                a.      Discovery Cut Off. All discovery in this case shall be initiated so that it

        will be completed on or before 90 days following the issuance of the claim

        construction order.

                b.      Document Production. Document production shall be substantially

        complete by July 14, 2021.

                c.      Requests for Admission. A maximum of 65 requests for admission are

        permitted for each side. This limitation of 65 requests, however, does not include or apply

        to the requests for the sole purpose of authenticating documents.

                d.      Interrogatories.

                        1.      A maximum of 40 interrogatories, including contention

                interrogatories, are permitted for each side.

                        11.     The Court encourages the parties to serve and respond to

                contention interrogatories early in the case. In the absence of agreement among


                                                   4
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 5 of 15 PageID #: 828




            the parties, contention interrogatories, if filed, shall first be addressed by the party

            with the burden of proof. The adequacy of all interrogatory answers shall be

            judged by the level of detail each party provides; i.e., the more detail a party

            provides, the more detail a party shall receive.

            e.      Depositions.

                    I.      Limitation on Hours for Deposition Discovery. Each side is limited

            to a total of70 hours of taking factual testimony by deposition upon oral

            examination, including depositions taken pursuant to F.R.C.P. 30(b)(6). Third-

            party and expert depositions are not included in the seventy (70) hours requested

            for fact and 30(b )( 6) witnesses. Expert depositions are limited to one day of 7

            hours per subject (e.g., if an expert is used for both non-infringement and

            invalidity, that same expert will be subject to 14 hours of deposition to take place

            on two separate days).

                    11.     Location of Depositions. Any party or representative (officer,

            director, or managing agent) of a party filing a civil action in this district court

            must ordinarily be required, upon request, to submit to a deposition at a place

            designated within this district.

                    Exceptions to this general rule may be made by order of the Court. A

            defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff

            shall be considered as having filed an action in this Court for the purpose of this

            provision.

            f.      Disclosure of Expert Testimony.




                                               5
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 6 of 15 PageID #: 829




                    1.      Expert Reports. For the party who has the initial burden of proof

            on the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert

            testimony is due on or before 30 days after the fact discovery cutoff. The

            supplemental disclosure to contradict or rebut evidence on the same matter

             identified by another party is due on or before 30 days after opening reports.

            Reply expert reports from the party with the initial burden of proof are due on or

             before 14 days after rebuttal reports. No other expert reports will be permitted

            without either the consent of all parties or leave of the Court. Along with the

            submissions of the expert reports, the parties shall advise of the dates and times of

            their experts' availability for deposition.

                    11.     Expert Report Supplementation. The parties agree they will permit

            expert declarations to be filed in connection with motions briefing (including

            case-dispositive motions and claim construction briefing). Expert declarations

            submitted after the time for disclosure of expert opinions shall not offer new

            opinions not contained in the expert' s report(s).

                    iii .   Objections to Expert Testimony. To the extent any objection to

            expert testimony is made pursuant to the principles announced in Daubert v.

            Merrell Dow Pharm., Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule

            of Evidence 702, it shall be made by motion no later than the deadline for

            dispositive motions set forth herein, unless otherwise ordered by the Court.

            Briefing on such motions is subject to the page limits set out in connection with

            briefing of case dispositive motions.

            g.      Discovery Matters and Disputes Relating to Protective Orders.


                                               6
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 7 of 15 PageID #: 830




                  i.     Any discovery motion filed without first complying with the

                  following procedures will be denied without prejudice to renew pursuant

                  to these procedures.

                  ii.    Should counsel find, after good faith efforts including verbal

                  communication among Delaware and Lead Counsel for all parties to the

                  dispute -that they are unable to resolve a discovery matter or a dispute

                  relating to a protective order, the parties involved in the discovery matter

                  or protective order dispute shall submit a joint letter in substantially the

                  following form :

                         Dear Judge Stark:

                                 The parties in the above- referenced matter write to request

                          the scheduling of a discovery teleconference.

                                 The following attorneys, including at least one Delaware

                          Counsel and at least one Lead Counsel per party, participated in a

                          verbal meet-and-confer (in person and/or by telephone) on the

                          following date(s) :



                          Delaware Counsel:_ _ _ _ _ _ _ _ _ _ __

                          Lead Counsel:
                                          --------------
                                 The disputes requiring judicial attention are listed below:

                                  [provide here a non-argumentative list of disputes requiring

                         judicial attention]




                                                7
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 8 of 15 PageID #: 831




                      111.    On a date to be set by separate order, generally not less than forty-

                      eight (48) hours prior to the conference, the party seeking relief shall file

                      with the Court a letter, not to exceed three (3) pages, outlining the issues

                      in dispute and its position on those issues. On a date to be set by separate

                      order, but generally not less than twenty-four (24) hours prior to the

                      conference, any party opposing the application for relief may file a letter,

                      not to exceed three (3) pages, outlining that party's reasons for its

                      opposition.

                      iv.     Each party shall submit two (2) courtesy copies of its discovery

                      letter and any attachments.

                      v.      Should the Court find further briefing necessary upon conclusion

                      of the telephone conference, the Court will order it. Alternatively, the

                      Court may choose to resolve the dispute prior to the telephone conference

                      and will, in that event, cancel the conference.

       9.     Motions to Amend.

              a.      Any motion to amend (including a motion for leave to amend) a pleading

       shall N OT be accompanied by an opening brief but shall, instead, be accompanied by a

       letter, not to exceed three (3) pages, describing the basis for the requested relief, and shall

       attach the proposed amended pleading as well as a "blackline" comparison to the prior

       pleading.

              b.      Within seven (7) days after the filing of a motion in compliance with this

       Order, any party opposing such a motion shall file a responsive letter, not to exceed five

       (5) pages.


                                                 8
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 9 of 15 PageID #: 832




                c.      Within three (3) days thereafter, the moving party may file a reply letter,

        not to exceed two (2) pages, and, by this same date, the parties shall file a letter

        requesting a teleconference to address the motion to amend.

        10.     Motions to Strike.

                a.      Any motion to strike any pleading or other document shall NOT be

        accompanied by an opening brief but shall, instead, be accompanied by a letter, not to

        exceed three (3) pages, describing the basis for the requested relief, and shall attach the

        document to be stricken.

                b.      Within seven (7) days after the filing of a motion in compliance with this

        Order, any party opposing such a motion shall file a responsive letter, not to exceed five

        (5) pages.

                c.      Within three (3) days thereafter, the moving party may file a reply letter,

        not to exceed two (2) pages, and, by this same date, the parties shall file a letter

        requesting a teleconference to address the motion to strike.

        11.     Tutorial Describing the Technology and Matters in Issue. Unless otherwise

 ordered by the Court, the parties shall provide the Court, no later than the date on which their

 opening claim construction briefs are due, a tutorial on the technology at issue. In that regard,

 the parties may separately or jointly submit a DVD of not more than thirty (30) minutes. The

 tutorial should focus on the technology in issue and should not be used for argument. The parties

 may choose to file their tutorial(s) under seal, subject to any protective order in effect. Each

 party may comment, in writing (in no more than five (5) pages) on the opposing party's tutorial.

 Any such comment shall be filed no later than the date on which the answering claim

 construction briefs are due. As to the format selected, the parties should confirm the Court's


                                                  9
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 10 of 15 PageID #: 833




  technical abilities to access the information contained in the tutorial (currently best are "mpeg" or

  "quicktime").

          12.     Claim Construction Issue Identification. On January 22, 2021 , the parties shall

  exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

  proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

  Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint

  Claim Construction Chart to be submitted on February 11, 2021. The parties' Joint Claim

  Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and

  should include each party's proposed construction of the disputed claim language with citation(s)

  only to the intrinsic evidence in support of their respective proposed constructions. A copy of

  the patent(s) in issue as we ll as those portions of the intrinsic record relied upon shall be

  submitted with this Joint Claim Construction Chart. In this joint submission, the parties shall not

  provide argument.

          13.     Claim Construction Briefing. The parties shall contemporaneously submit initial

  briefs on claim construction issues on March 12, 2021. The parties' answering/responsive briefs

  shall be contemporaneously submitted on April 9, 2021. No reply briefs or supplemental papers

  on claim construction shall be submitted without leave of the Court. Local Rule 7.1.3(4) shall

  control the page limitations for initial (opening) and responsive (answering) briefs.
                                                                                        3
          14.     Hearing on Claim Construction. Beginning at 9:00 a.m. on May          )-0, 2021, the
  Court will hear argument on claim construction. The parties shall notify the Court, by joint letter

  submission, no later than the date on which their answering claim construction briefs are due: (i)

  whether they request leave to present testimony at the hearing; and (ii) the amount of time they

  are requesting be allocated to them for the hearing.


                                                    10
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 11 of 15 PageID #: 834




         Provided that the parties comply with all portions of this Scheduling Order, and any other

  orders of the Court, the parties should anticipate that the Court will issue its claim construction

  order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

  unable to meet this goal, it will advise the parties no later than sixty (60) days after the

  conclusion of the claim construction hearing.

          15.    Interim Status Report. On August 13, 2021 , counsel shall submit a joint letter to

  the Court with an interim report on the nature of the matters in issue and the progress of

  discovery to date. Thereafter, if the Court deems it necessary, it will schedule a status

  conference.

          16.    Supplementation. Absent agreement among the parties, and approval of the Court,

  no later than the dates set for final infringement and validity contentions the parties must

  finally supplement, inter alia, the identification of all accused products and of all invalidity

  references respectively.

          17.    Case Dispositive Motions. All case dispositive motions, an opening brief, and

  affidavits, if any, in support of the motion shall be served and filed on or before March 25, 2022 .

  Briefing will be presented pursuant to the Court's Local Rules, as modified by this Order.

  Responses to dispositive motions shall be served and filed on or before April 22, 2022 and

  Replies to dispositive motions shall be served and filed on or before May 6, 2022.

                 a.      No early motions without leave. No case dispositive motion under Rule

         56 may be filed more than ten (10) days before the above date without leave of the Court.

                 b.      Page limits combined with Daubert motion page limits. Each party is

         permitted to file as many case dispositive motions as desired; provided, however, that

         each SIDE will be limited to a combined total of 40 pages for all opening briefs, a


                                                    11
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 12 of 15 PageID #: 835




         combined total of 40 pages for all answering briefs, and a combined total of 20 pages for

         all reply briefs regardless of the number of case dispositive motions that are filed. In the

         event that a party files , in addition to a case dispositive motion, a Daubert motion to

         exclude or preclude all or any portion of an expert's testimony, the total amount of pages

         permitted for all case dispositive and Daubert motions shall be increased to 50 pages for

         all opening briefs, 50 pages for all answering briefs, and 25 pages for all reply briefs for

         eachSIDE. 1

                 c.      Hearing. The Court will hear argument on all pending case dispositive and
                                   l.Y
         Daubert motions on May)§', 2022 beginning at 9:00 am. Subject to further order of the

         Court, each side will be allocated a total of forty-five (45) minutes to present its argument

         on all pending motions.

         18.     Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

  contain the statement required by Local Rule 7. l. l.
                                           Au, . S' )
         19.     Pretrial Conference. On Jtth 25; 2022, the Court will hold a pretrial conference in
                                   1: 00
  Court with counsel beginning a t ~ a.m. Unless otherwise ordered by the Court, the parties

  should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal

  Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed final

  pretrial order with the information required by the form of Revised Final Pretrial Order - Patent,

  which can be found on the Court's website (www.ded.uscourts.gov), on or before July 15, 2022 .



  1The parties must work together to ensure that the Court receives no more than a total of
  250 pages (i.e., 50 + 50 + 25 regarding one side's motions, and 50 + 50 + 25 regarding the other
  side's motions) of briefing on all case dispositive motions and Daubert motions that are covered
  by this scheduling order and any other scheduling order entered in any related case that is
  proceeding on a consolidated or coordinated pretrial schedule.
                                                    12
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 13 of 15 PageID #: 836




  Unless otherwise ordered by the Court, the parties shall comply with the timeframes set forth in

  Local Rule 16.3(d)(l )-(3) for the preparation of the joint proposed final pretrial order.

         The parties shall provide the Court two (2) courtesy copies of the joint proposed final

  pretrial order and all attachments.

         As noted in the Revised Final Pretrial Order - Patent, the parties shall include in their

  joint proposed final pretrial order, among other things:

                         a.      a request for a specific number of hours for their trial

                 presentations, as well as a requested number of days, based on the assumption that

                 in a typical jury trial day (in which there is not jury selection, jury instruction, or

                 deliberations), there will be 5 ½ to 6 ½ hours of trial time, and in a typical bench

                 trial day there will be 6 to 7 hours of trial time;

                         b.      their position as to whether the Court should allow objections to

                 efforts to impeach a witness with prior testimony, including objections based on

                 lack of completeness and/or lack of inconsistency;

                         c.      their position as to whether the Court should rule at trial on

                 objections to expert testimony as beyo nd the scope of prior expert disclosures,

                 taking time from the parties' trial presentation to argue and decide such

                 objections, or defer ruling on all such objections unless renewed in writing

                 following trial, subject to the proviso that a party prevailing on such a post-trial

                 objection will be entitled to have all of its costs associated with a new trial paid

                 for by the party that elicited the improper expert testimony at the earlier trial; and

                         d.      their position as to how to make motions for judgment as a matter

                 of law, whether it be immediately at the appropriate point during trial or at a


                                                    13
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 14 of 15 PageID #: 837




                  subsequent break, whether the jury should be in or out of the courtroom, and

                 whether such motions may be supplemented in writing.

          20.    Motions in Limine. Motions in limine shall not be separately filed. All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

  be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

  request and any response shall contain the authorities relied upon; each in limine request may be

  supported by a maximum of three (3) pages of argument and may be opposed by a maximum of

  three (3) pages of argument, and the side making the in limine request may add a maximum of

  one (1) additional page in reply in support of its request. If more than one party is supporting or

  opposing an in limine request, such support or opposition shall be combined in a single three (3)

  page submission (and, if the moving party, a single one (1) page reply), unless otherwise ordered

  by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

  permitted by the Court.

         21.     Jury Instructions. Voir Dire, and Special Verdict Forms. Where a case is to be

  tried to a jury, pursuant to Local Rules 4 7 and 51 the parties should file (i) proposed voir dire,

  (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three

  (3) business days before the final pretrial conference. This submission shall be accompanied by

  a courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft

  Word format, which may be submitted by e-mail to Judge Stark's staff.
                                                            J .,..,.1.                          A~, .\S' 1 o?. l.
          22.    Trial. This matter is scheduled for a 7-da/\trial beginning at 9:30 a.m. on -~-            )

  deter mined subjeet to the Cout t's schedule, with the subsequent trial days beginning at 9:00

  a.m. Until the case is submitted to the jury for deliberations, the jury will be excused each day at




                                                     14
Case 1:20-cv-00224-LPS Document 14 Filed 06/16/20 Page 15 of 15 PageID #: 838




  4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours in which

  to present their respective cases.

           23.    Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

  jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

  to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

  indicating among other things how the case should proceed and listing any post-trial motions

  each party intends to file.

           24.    Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited

  to a maximum of 20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

  briefs relating to any post-trial motions filed by that side, no matter how many such motions are

  filed.




                                                          UNITED STATES DISTRJCT JUDGE




                                                    15
